Order entered on February 19, 1962, denying motion to preclude, unanimously modified on the law to grant motion unless a proper bill be served within 20 days after entry of order herein, with $20 costs and disbursements to appellants. The demand is for particulars as to which defendant accused plaintiff of certain acts, the date of the accusation and, if by innuendo, the nature thereof. The alleged particulars are a series of characterizations of defendant’s conduct without specifying the details requested. While there is some attempt at compliance with the first request, the balance, if stripped of eonclusory adjectives, says nothing at all. Settle order on notice. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.